Citation Nr: 0519114	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-34 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from September 1969 to 
March 1974 and almost 19 years of additional active duty 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the RO, which granted 
service connection for PTSD to which it assigned a 30 percent 
disability evaluation effective on May 30, 2002, the date of 
claim.  

In November 2003, the RO assigned an evaluation of 50 percent 
rating for the PTSD effective on May 30, 2002.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

Significantly, in an April 2004 rating action, the RO 
assigned a total rating based on individual unemployability 
by reason of service-connected disability.  This was made 
effective on May 30, 2002.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 70 
percent, but no higher, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  The 
veteran, however, chose to forego his right to a hearing. 

Further, by the July and September 2002 letters, November 
2003 Statement of the Case, and the February 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via the letters and 
statement of the case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO also made reasonable efforts to obtain specified 
private medical records, and the veteran was afforded a VA 
psychiatric examination in connection with his claim in April 
2003.  

Consequently, the Board concludes that VA's statutory duties 
to assist and provide notice to the veteran have been 
satisfied.  

The Board notes that seeking further development of the 
evidence would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

In October 1993, the veteran reported having symptoms of 
panic.  Upon interview, the examiner diagnosed obsessive-
compulsive disorder as well as likely underlying affective 
disorder of a bipolar nature.  

In May 2002, the veteran filed a claim of service connection 
for, in pertinent part, PTSD.  

An April 2002 private neurologic examination report reflected 
an impression of age-associated memory impairment (AAMI).  

In a July 2002 written statement, the veteran's wife 
indicated that the veteran began to complain of fear in 1989.  
Apparently, he was placed on psychotropic medication at that 
time.  

In a July 2002 written statement, the veteran indicated that 
he could not tolerate crowds, could not ride in a car, and 
could not speak to anybody other than family members.  

Furthermore, he indicated that he tended to stay home or 
spend time in the back yard.  Also, he indicated that he 
experienced panic when confronted with anything out of the 
ordinary.  

On April 2003 VA psychiatric examination, the veteran 
indicated that he had been married to his wife since 1951, 
had four children, and 21 grandchildren.  He described a 
distant relationship with his children.  He reported that he 
first began mental health treatment in 1990 when he 
experienced fear and panic after his wife left on vacation.  

The veteran complained of having memory problems, frequent 
nightmares, intrusive thoughts of combat experiences, and 
discomfort in the vicinity of people of Vietnamese descent.  
He felt guarded and spoke of the importance of keeping his 
back to the wall.  He became easily scared, slept with the 
lights turned on, was short tempered, and had difficulty 
coping with minor frustrations.  

The veteran complained of depression but indicated that 
psychotropic medication was helpful as long as "things went 
smoothly."  He experience panic when faced with stressful 
situations.  He had occasional suicidal ideation but no 
intention to inflict self harm.  He could travel only short 
distances due to panic.  

On examination, the examiner noted that the veteran was 
pleasant and cooperative.  His speech was clear, coherent, 
modulated, and relevant to context.  He made occasional eye 
contact but often looked into the distance.  His wife was 
present at the interview, and the veteran turned to her in 
order to confirm certain information.  

The veteran was fully oriented, and his memory appeared to be 
intact.  His affect was appropriate, and there was no 
evidence of psychosis.  The veteran denied present suicidal 
and homicidal ideation.  

The examiner diagnosed PTSD and assigned a global assessment 
of function (GAF) score of 50.  

By May 2003 rating decision, the RO granted service 
connection for PTSD to which it assigned a 30 percent 
evaluation.  In November 2003, the RO assigned a 50 percent 
disability evaluation for the veteran's PTSD.  

In a December 2003 letter, the veteran's wife indicated that 
the veteran could not maintain employment for any length of 
time.  In a March 2004 letter, she again stated that the 
veteran had not worked since 1988.  He left his last position 
after 11 years due to conflicts with supervisors.  

The letter suggests that the veteran's difficulty maintaining 
employment was also due to his diabetes mellitus.  




Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

PTSD is rated, as follows: 100 percent: Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The veteran's GAF score of 50 represents serious symptoms.  
Id.  Indeed, he has nightmares, seemingly serious anxiety, 
and is easily frustrated.  He is socially isolated with the 
exception of his wife upon whom he appears to rely greatly.  
His psychiatric symptoms are at least partially responsible 
for his inability to maintain employment.  He cannot travel, 
and remains in and around the house.  

The Board finds that the veteran's GAF score in conjunction 
with the foregoing symptoms more nearly approximate the 
criteria for a 70 percent evaluation.  

A 100 percent evaluation, however, is not warranted.  As 
indicated in the April 2003 VA psychiatric examination 
report, the veteran displayed cooperative behavior.  His 
speech was normal; he communicated coherently; his affect was 
appropriate; and his memory appeared to be intact.  

In any event, any memory deficit is due to AAMI.  He was 
fully oriented, and there was no evidence of psychosis.  
Furthermore, he denied present suicidal and homicidal 
ideation.  The disability picture of this sort does not merit 
a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 100 percent evaluation would entail such very severe 
symptoms as gross impairment of thought processes or 
communication, delusions, hallucinations, grossly 
inappropriate behavior, persistent danger of inflicting self 
harm or harm to others, disorientation, memory loss for names 
of close relatives, and the like.  Id.  Such symptoms have 
not been shown, and psychosis was not found.  

Because the veteran's PTSD symptomatology does not appear to 
have fluctuated materially during the course of the appeal, a 
staged rating based on incremental changes in disability 
level is not necessary.  See Fenderson, supra.  



ORDER

An increased initial 70 percent rating for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


